Citation Nr: 0410943	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  99-24 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right tympanic 
membrane perforation.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to October 1969 
and from July 1992 to August 1992; he also had Puerto Rico Air 
National Guard service between July 1987 and February 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from April 1999 and September 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico, that denied service connection for a right 
tympanic membrane perforation and for bilateral hearing loss.  In 
April 2002, the Board sought additional development of the case 
pursuant to then-existing regulations.  In February 2004, the 
Board remanded the case for development.  The case is now before 
the Board for appellate review.  


FINDINGS OF FACT

1.  There is competent medical evidence that the veteran's 
bilateral hearing loss is the result of acoustic trauma sustained 
in active service.  

2.  There is competent medical evidence that the veteran's right 
tympanic membrane perforation is the result of acoustic trauma 
sustained in active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 
(2003).

2.  A right tympanic membrane perforation was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified in part at 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002)), includes an enhanced duty to 
notify claimants about the evidentiary requirements for claims for 
VA benefits.  The VCAA is implemented by regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

In this case, the VA's duties have been fulfilled.  The VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or the VA bears 
the burden of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requisite 
notifications included April and May 2001 RO letters; the letters 
informed the veteran of the following: 1) VA's duty notify a 
claimant about claims; 2) VA's duty to assist a claimant in 
obtaining evidence for the claims; 3) the evidentiary requirements 
to establish entitlement; 4) the information or evidence still 
needed from the claimant; and 5) the claimant's role in assisting 
with the development of the claims.  Therefore, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

VA must also make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West Supp. 2002); 38 C.F.R. § 3.159(c), (d).  Here, the 
veteran was given a VA medical examination in August 2002.  In 
addition, the RO obtained the veteran's service medical records 
and his post service private medical records.  There is no 
indication that additional relevant medical records exist.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in part, 
that 38 U.S.C.A. § 5103(a) requires VCAA notice to a claimant 
before the initial unfavorable decision of the agency of original 
jurisdiction on a claim for VA benefits.  In this case, the 
initial unfavorable decision was made before November 9, 2000, the 
date of the VCAA's enactment.  VA maintains that Pelegrini is 
incorrect in cases where the initial unfavorable decision was made 
prior to the VCAA's enactment and is pursuing judicial review of 
Pelegrini.  In addition, portions of the Court's decision have 
been deemed to be mere dictum and thus not binding on the Board.  
See VAOPGCPREC 1-04 (February 24, 2004); see also 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. §§ 14.507, 19.5 (2003) (opinions of 
VA's General Counsel are binding on the Board).  However, even 
under Pelegrini, the Board concludes that any defect that may 
exist with regard to the timing of the VCAA notice to the veteran 
was harmless because of the extensive, thorough, and informative 
notices provided to the veteran throughout the adjudication of his 
claims.  

The Board is satisfied that all relevant facts with respect to the 
claim in the instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are to be 
avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (same).  
Moreover, given the completeness of the present record which shows 
substantial compliance with the notice and assistance provisions 
of the new legislation the Board finds no prejudice to the veteran 
by proceeding with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  The VA has effectively fulfilled all 
obligations under the VCAA and the implementing regulations.

The Board now turns to the merits of the veteran's claims.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) (2003).  

When a veteran served continuously for 90 days or more during a 
period of war and a chronic disease becomes manifest to a degree 
of 10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus between the in-
service disease or injury and the current disability based on 
competent evidence.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  38 C.F.R. § 3.303(b); McCormick v. Gober, 
14 Vet. App. 39 (2000); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Establishing direct service connection for a disability that was 
not clearly present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  For some factual issues, 
competent lay evidence may be sufficient; lay testimony is 
competent as to readily observable features or symptoms of an 
injury or illness.  Layno, 6 Vet. App. at 469.  However, where the 
claim involves issues of medical fact, such as medical causation 
or medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Impaired hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 2000, 
3,000 or 4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  

In December 1999, the veteran indicated that he suffered a right 
membrane perforation as the result of a grenade accident while in 
basic training in Fort Jackson, South Carolina.  In June 2001, he 
wrote that hearing loss started in service.  

A June 1987 Air National Guard enlistment examination showed mild 
bilateral otitis externa.  On a September 1989 audiogram, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
15
30
LEFT
35
30
20
20
25

The average was 36 on the right and 26 on the left.  This report 
meets the criteria for right ear hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.  

A private doctor noted in an undated medical statement that the 
veteran had been seen for over a decade for a recurrent condition 
of the ears, apparently related to an old ears lesion from 
military service.  In November 1997, another doctor indicated that 
he treated the veteran for ear infections, specifically the left 
ear.  The veteran had bilateral tympanum perforation and otitis 
media.  In October 1998, September 2000, and October 2002, a third 
doctor diagnosed right tympanic membrane perforation.  In October 
2000, a fourth doctor who had treated the veteran's family for 
many years, wrote that the veteran had been a healthy person when 
he entered military service.  He indicated that the veteran 
started suffering pain in his ear when he returned from the Army.  
An October 2001 audiological evaluation showed moderate conductive 
hearing loss bilaterally; tympanometry showed Eustachian tube 
dysfunction and poor tympanic membrane mobility bilaterally.  

On VA examination in August 2002, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
45
60
LEFT
40
40
50
50
50

The average was 49 on the right and 48 on the left.  This meets 
the VA's criteria for hearing loss disability for both ears.  
Diagnoses included acutely retracted tympanic membranes, and 
perforated tympanic membrane left superiorly.  The tympanum was 
severely retracted to the right and left.  The audiogram showed 
mild to moderately severe mixed right ear hearing loss from 500 Hz 
to 4000 Hz with excellent speech recognition ability and mild to 
moderate mixed left ear hearing loss from 500 Hz to 4000 Hz with 
excellent speech recognition ability.  The VA examiner stated that 
the veteran's hearing condition was likely the result of ears 
trauma caused by the grenade explosion and the exposure to intense 
military noise.  

The Board is also persuaded by the VA clinical audiologist who 
wrote that the hearing loss and right tympanic membrane 
perforation were likely the result of ear trauma from a grenade 
explosion and exposure to intense military noise.  

The Board notes that there is no corroborating evidence of an 
actual grenade explosion; however, the occurrence of such an event 
is consistent with such service.  The Board also notes that the 
veteran did not report ear loss on various medical history reports 
from his Air National Guard service.  However, the various medical 
statements and statements of causation are sufficient to establish 
a relationship between current ear conditions and the veteran's 
active service.

Accordingly, the Board finds that after resolving all doubt in the 
veteran's favor the evidence supports a grant of service 
connection for bilateral hearing loss and a right tympanic 
membrane perforation.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for bilateral hearing loss is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  

Service connection for a right tympanic membrane perforation is 
granted, subject to the laws and regulations governing the payment 
of monetary benefits.  


	                        
____________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



